DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 12/24/2020 has been considered and entered into the record.  Claim 1, from which all other claims depend, now requires a fibrous substrate that includes a plurality of coextruded first polymer material fibers and an equal number of second, different polymer material fibers separated and from one another and reconstituted in an entangled manner.  This new requirement is not provided for by Pourdeyhimi for the reasons set forth in Applicant’s remarks dated 12/24/2020.  Accordingly, all previous rejections based upon Pourdeyhimi are hereby withdrawn.  New grounds of rejection are set forth below.  New claim 32 has been added.  Claims 1–19, 28, 29, and 32 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4, 28, 29, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stralin (US 2007/0178795 A1).
Stralin teaches a hydroentangled integrated composite nonwoven material comprising splittable, bi-component fibers.  Stralin abstract, ¶ 54.  The Examiner takes the position a hydroentangled integrated composite nonwoven material is capable of serving as a “filtration membrane,” because the nonwoven material is porous and can id. Fig. 2.  The splittable fibers are normally round, but other shapes may be used, such as rectangular fibers.  Id. ¶ 54.  The splittable fibers may comprise a combination of polyethylene-propylene, propylene-polyester, or polypropylene-polyamide bi-component fibers.  Id. ¶ 26.
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Here, Stralin teaches making bi-component fibers that may be split equally in size and the fibers may be rectangles.    Accordingly, it would have been obvious try making the splittable, bi-component fibers in the shape of rectangles, such that each of the split fibers are rectangles of the same size, because the artisan is merely selecting from a finite list of number of identified, predictable solutions, with a reasonable expectation of success. 
The Examiner notes that claim 1 recites “an additional encapsulating polymer material that is coextruded with the first and second polymer material fibers and separated from the first and second polymer material fibers prior to entangling the first and second polymer material fibers.”  Thus, while the “additional encapsulating polymer material” is present during coextrusion of the first and second polymer materials, it is not required as part of the finally formed “filtration membrane.”  Additionally, the “filtration membrane” limitation of the preamble is interpreted as the intended use of the claimed 
Claims 5 and 9–12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stralin as applied to claim 1 above, and further in view of Schmitz (US 2011/0005990 A1).  Stralin fails to teach the use of pvdf in forming a hydroentangled material or using the hydroentangled material as a fuel filter.
Schmitz teaches a filter medium used to clean liquid fuel, wherein the medium comprises hydroentangled and bonded polyethylene, polypropylene, pvdf and/or nylon 6 fibers.  Schmitz abstract, ¶¶ 3, 27–29.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the polyamide (nylon) or polyethylene of Stralin with the pvdf of Schmitz because Schmitz teaches the functional equivalency of the materials when hydroentangling fibers to form a nonwoven material. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Additionally, it would have been obvious to one of ordinary skill in the art to have used the Stralin hydroentangled nonwoven material as a filter motivated by the desire to use the nonwoven material in a finally formed product.  
Claims 5–8 and 13–19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stralin as applied to claim 1 above, and further in view of Kawakatsu (US 2011/0011792 A1).  Stralin fails to teach the use of pvdf in forming a hydroentangled material or using the hydroentangled material as an air or water filter.
Kawakatsu teaches a polymer fiber material for use as a water or air filter membrane.  Kawakatsu abstract, ¶¶ 37–38.  The polymer fiber may be polyethylene, polypropylene, pvdf, nylon 6, cellulose acetate, and combinations thereof.  Id. ¶ 51.  The fibers of the filter membrane may also be charged to help with filtration.  See id. ¶ 71.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the polyamide (nylon) or polyethylene of Stralin with the pvdf of Kawakatsu because Kawakatsu teaches the functional equivalency of the materials when hydroentangling fibers to form a nonwoven material. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Additionally, it would have been obvious to one of ordinary skill in the art to have used the Stralin hydroentangled nonwoven material to make an air or water filter motivated by the desire to use the nonwoven material in a finally formed product, and to charge the fibers of the nonwoven material to improve filter efficiency.  
It is reasonable to presume that the fibers of the combined prior art possess the required intermediate hydrophilicity and water-coalescing capability as the fibers are made of the same materials (e.g., propylene and polyvinylidene fluoride) as the claimed invention possessing the claimed properties.  Additionally, the rectangular fibers of Stralin would have greater surface-area-to-volume (SAV) ratio than electrospun fibers with the same cross-sectional areas as rectangular fibers have a higher SAV ratio than round electrospun fibers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1–19, 28, 29, and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786